Exhibit 10.7

 

BioSphere Medical, Inc.

 

Form of Restricted Stock Agreement

Granted Under 1997 Stock Incentive Plan

 

AGREEMENT made this [         ] day of [              ], between BioSphere
Medical, Inc., a Delaware corporation (the “Company”), and [insert name of
officer] (the “Participant”).

 

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

 

1.                                       Purchase of Shares.

 

The Company shall issue and sell to the Participant, and the Participant shall
purchase from the Company, subject to the terms and conditions set forth in this
Agreement and in the Company’s 1997 Stock Incentive Plan (the “Plan”), [insert
number of shares granted] shares (the “Shares”) of common stock, $0.01 par
value, of the Company (“Common Stock”), at a purchase price of $         per
share.  The aggregate purchase price for the Shares shall be paid by the
Participant by check payable to the order of the Company or such other method as
may be acceptable to the Company.  Upon receipt by the Company of payment for
the Shares, the Company shall issue to the Participant one or more certificates
in the name of the Participant for that number of Shares purchased by the
Participant.  The Participant agrees that the Shares shall be subject to the
purchase options set forth in Section 2 of this Agreement and the restrictions
on transfer set forth in Section 5 of this Agreement.

 

2.                                       Purchase Option.

 

(a)                                  In the event that the Participant ceases to
[be employed by/serve as a director of] the Company for any reason or no reason,
with or without cause, prior to [typically a period of years from grant date],
the Company shall have the right and option (the “Purchase Option”) to purchase
from the Participant, for a sum of $             per share (the “Option Price”),
some or all of the Unvested Shares (as defined below).

 

“Unvested Shares” means the total number of Shares multiplied by the Applicable
Percentage at the time the Purchase Option becomes exercisable by the Company. 
The “Applicable Percentage” shall be [percentage will generally be a fixed
amount over a fixed period of months or years].

 

(b)                                 [In the event that the Participant’s
[employment with/service as a director of] the Company is terminated by reason
of death or disability, the number of the Shares for which the Purchase Option
becomes exercisable shall be                    percent (         %) of the
number of Unvested Shares for which the Purchase Option would otherwise become
exercisable.  For this purpose, “disability” shall mean the inability of the
Participant, due to a medical reason, to carry out his duties as [an employee/ a
director] of the Company for a period of six consecutive months.]

 

--------------------------------------------------------------------------------


 

[(c)                              For purposes of this Agreement, employment
with the Company shall include employment with a parent or subsidiary of the
Company.]

 

3.                                       [Automatic Sale Upon Vesting.

 

[The Agreement may contain the following provision if the employee or director
elects to establish an automatic trading program under the Agreement.]

 

(a)                                  Upon any vesting of Shares pursuant to
Section 2 hereof, the Company shall sell, or arrange for the sale of, such
number of the Shares no longer subject to forfeiture under Section 2 as is
sufficient to generate net proceeds sufficient to satisfy the Company’s minimum
statutory withholding obligations with respect to the income recognized by the
Participant upon the lapse of the forfeiture provisions (based on minimum
statutory withholding rates for all tax purposes, including payroll and social
security taxes, that are applicable to such income), and the Company shall
retain such net proceeds in satisfaction of such tax withholding obligations.

 

(b)                                 The Participant hereby appoints [identify
attorney in fact] his attorney in fact to sell the Participant’s Shares in
accordance with this Section 3.  The Participant agrees to execute and deliver
such documents, instruments and certificates as may reasonably be required in
connection with the sale of the Shares pursuant to this Section 3.

 

(c)                                  The Participant represents to the Company
that, as of the date hereof, he is not aware of any material nonpublic
information about the Company or the Common Stock.  The Participant and the
Company have structured this Agreement to constitute a “binding contract”
relating to the sale of Common Stock pursuant to this Section 3, consistent with
the affirmative defense to liability under Section 10(b) of the Securities
Exchange Act of 1934 under Rule 10b5-1(c) promulgated under such Act.]

 

4.                                       Exercise of Purchase Option and
Closing.

 

(a)                                  The Company may exercise the Purchase
Option by delivering or mailing to the Participant (or his estate), within 90
days after the termination of the employment or director service of the
Participant with the Company, a written notice of exercise of the Purchase
Option.  Such notice shall specify the number of Shares to be purchased.  If and
to the extent the Purchase Option is not so exercised by the giving of such a
notice within such 90-day period, the Purchase Option shall automatically expire
and terminate effective upon the expiration of such 90-day period.

 

(b)                                 Within 10 days after delivery to the
Participant of the Company’s notice of the exercise of the Purchase Option
pursuant to subsection (a) above, the Participant (or his estate) shall,
pursuant to the provisions of the Joint Escrow Instructions referred to in
Section 6 below, tender to the Company at its principal offices the certificate
or certificates representing the Shares which the Company has elected to
purchase in accordance with the terms of this Agreement, duly endorsed in blank
or with duly endorsed stock powers attached thereto, all in form suitable for
the transfer of such Shares to the Company.  Promptly following its receipt of
such certificate or certificates, the Company shall pay to the Participant the
aggregate Option Price for such Shares (provided that any

 

--------------------------------------------------------------------------------


 

delay in making such payment shall not invalidate the Company’s exercise of the
Purchase Option with respect to such Shares).

 

(c)                                  After the time at which any Shares are
required to be delivered to the Company for transfer to the Company pursuant to
subsection (b) above, the Company shall not pay any dividend to the Participant
on account of such Shares or permit the Participant to exercise any of the
privileges or rights of a stockholder with respect to such Shares, but shall, in
so far as permitted by law, treat the Company as the owner of such Shares.

 

(d)                                 The Option Price may be payable, at the
option of the Company, in cancellation of all or a portion of any outstanding
indebtedness of the Participant to the Company or in cash (by check) or both.

 

(e)                                  The Company shall not purchase any fraction
of a Share upon exercise of the Purchase Option, and any fraction of a Share
resulting from a computation made pursuant to Section 2 of this Agreement shall
be rounded to the nearest whole Share (with any one-half Share being rounded
upward).

 

(f)                                    The Company may assign its Purchase
Option to one or more persons or entities.

 

5.                                       Restrictions on Transfer.

 

(a)                                  The Participant shall not sell, assign,
transfer, pledge, hypothecate or otherwise dispose of, by operation of law or
otherwise (collectively “transfer”) any Shares, or any interest therein, that
are subject to the Purchase Option, except that the Participant may transfer
such Shares to or for the benefit of any spouse, children, parents, uncles,
aunts, siblings, grandchildren and any other relatives approved by the Board of
Directors (collectively, “Approved Relatives”) or to a trust established solely
for the benefit of the Participant and/or Approved Relatives, provided that such
Shares shall remain subject to this Agreement (including without limitation the
restrictions on transfer set forth in this Section 5 and the Purchase Option)
and such permitted transferee shall, as a condition to such transfer, deliver to
the Company a written instrument confirming that such transferee shall be bound
by all of the terms and conditions of this Agreement

 

(b)                                 The Company shall not be required (i) to
transfer on its books any of the Shares which have been transferred in violation
of any of the provisions set forth in this Agreement or (ii) to treat as owner
of such Shares or to pay dividends to any transferee to whom such Shares have
been transferred in violation of any of the provisions of this Agreement.

 

6.                                       Escrow.

 

The Participant shall, upon the execution of this Agreement, execute Joint
Escrow Instructions in the form attached to this Agreement as Exhibit A.  The
Joint Escrow Instructions shall be delivered to the Secretary of the Company, as
escrow agent thereunder.  The Participant shall deliver to such escrow agent a
stock assignment duly endorsed in blank, in the form attached to this Agreement
as Exhibit B, and hereby instructs the Company to deliver to such escrow agent,
on

 

--------------------------------------------------------------------------------


 

behalf of the Participant, the certificate(s) evidencing the Shares issued
hereunder.  Such materials shall be held by such escrow agent pursuant to the
terms of such Joint Escrow Instructions.

 

7.                                       Restrictive Legends.

 

All certificates representing Shares shall have affixed thereto a legend in
substantially the following form, in addition to any other legends that may be
required under federal or state securities laws:

 

“The shares of stock represented by this certificate are subject to restrictions
on transfer and an option to purchase set forth in a certain Restricted Stock
Agreement between the corporation and the registered owner of these shares (or
his predecessor in interest), and such Agreement is available for inspection
without charge at the office of the Secretary of the corporation.”

 

8.                                       Provisions of the Plan.

 

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.

 

9.                                       Withholding Taxes; Section 83(b)
Election.

 

(a)                                  The Participant acknowledges and agrees
that the Company has the right to deduct from payments of any kind otherwise due
to the Participant any federal, state or local taxes of any kind required by law
to be withheld with respect to the purchase of the Shares by the Participant or
the lapse of the Purchase Option.

 

(b)                                 The Participant has reviewed with the
Participant’s own tax advisors the federal, state, local and foreign tax
consequences of this investment and the transactions contemplated by this
Agreement.  The Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents.  The
Participant understands that the Participant (and not the Company) shall be
responsible for the Participant’s own tax liability that may arise as a result
of this investment or the transactions contemplated by this Agreement.  The
Participant understands that it may be beneficial in many circumstances to elect
to be taxed at the time the Shares are purchased rather than when and as the
Company’s Purchase Option expires by filing an election under Section 83(b) of
the Code with the I.R.S. within 30 days from the date of purchase.

 

THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF
THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING
ON THE PARTICIPANT’S BEHALF.

 

--------------------------------------------------------------------------------


 

10.                                 Miscellaneous.

 

(a)                                  No Rights to Continued Service.  The
Participant acknowledges and agrees that the vesting of the Shares pursuant to
Section 2 hereof is earned only by continuing service to the Company (not
through the act of being hired, elected or purchasing shares hereunder).  The
Participant further acknowledges and agrees that the transactions contemplated
hereunder and the vesting schedule set forth herein do not constitute an express
or implied promise of continued engagement as an employee or director for the
vesting period, for any period, or at all.

 

(b)                                 Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, and each
other provision of this Agreement shall be severable and enforceable to the
extent permitted by law.

 

(c)                                  Waiver.  Any provision for the benefit of
the Company contained in this Agreement may be waived, either generally or in
any particular instance, by the Board of Directors of the Company.

 

(d)                                 Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of the Company and the Participant and
their respective heirs, executors, administrators, legal representatives,
successors and assigns, subject to the restrictions on transfer set forth in
Section 5 of this Agreement.

 

(e)                                  Notice.   All notices required or permitted
hereunder shall be in writing and deemed effectively given upon personal
delivery or five days after deposit in the United States Post Office, by
registered or certified mail, postage prepaid, addressed to the other party
hereto at the address shown beneath his or its respective signature to this
Agreement, or at such other address or addresses as either party shall designate
to the other in accordance with this Section 9(e).

 

(f)                                    Pronouns.  Whenever the context may
require, any pronouns used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns and pronouns
shall include the plural, and vice versa.

 

(g)                                 Entire Agreement.  This Agreement and the
Plan constitute the entire agreement between the parties, and supersedes all
prior agreements and understandings, relating to the subject matter of this
Agreement.

 

(h)                                 Amendment.  This Agreement may be amended or
modified only by a written instrument executed by both the Company and the
Participant.

 

(i)                                     Governing Law.  This Agreement shall be
construed, interpreted and enforced in accordance with the internal laws of the
State of Delaware without regard to any applicable conflicts of laws.

 

(j)                                     Participant’s Acknowledgments.  The
Participant acknowledges that he or she: (i) has read this Agreement; (ii) has
been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of the Participant’s own choice or has voluntarily
declined to seek such counsel; (iii) understands the terms and consequences of
this Agreement; (iv) is fully

 

--------------------------------------------------------------------------------


 

aware of the legal and binding effect of this Agreement; and (v) understands
that the law firm of Wilmer Cutler Pickering Hale and Dorr LLP, is acting as
counsel to the Company in connection with the transactions contemplated by the
Agreement, and is not acting as counsel for the Participant.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

BIOSPHERE MEDICAL, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

Address:

1050 Hingham Street

 

 

 

Rockland, MA 02370

 

 

 

 

 

 

 

 

 

[Name of Participant]

 

Address:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

BIOSPHERE MEDICAL, INC.

 

Joint Escrow Instructions

 

             , 20     

 

                                         

[Secretary]

BioSphere Medical, Inc.

1050 Hingham Street

Rockland, MA 02370

 

Dear Sir:

 

As Escrow Agent for BioSphere Medical, Inc., a Delaware corporation, and its
successors in interest under the Restricted Stock Agreement (the “Agreement”) of
even date herewith, to which a copy of these Joint Escrow Instructions is
attached (the “Company”), and the undersigned person (“Holder”), you are hereby
authorized and directed to hold the documents delivered to you pursuant to the
terms of the Agreement in accordance with the following instructions:

 

1.                                       Appointment.  Holder irrevocably
authorizes the Company to deposit with you any certificates evidencing Shares
(as defined in the Agreement) to be held by you hereunder and any additions and
substitutions to said Shares.  For purposes of these Joint Escrow Instructions,
“Shares” shall be deemed to include any additional or substitute property. 
Holder does hereby irrevocably constitute and appoint you as his
attorney-in-fact and agent for the term of this escrow to execute with respect
to such Shares all documents necessary or appropriate to make such Shares
negotiable and to complete any transaction herein contemplated.  Subject to the
provisions of this Section 1 and the terms of the Agreement, Holder shall
exercise all rights and privileges of a stockholder of the Company while the
Shares are held by you.

 

2.                                       Closing of Purchase.

 

(a)                                  Upon any purchase by the Company of the
Shares pursuant to the Agreement, the Company shall give to Holder and you a
written notice specifying the purchase price for the Shares, as determined
pursuant to the Agreement, and the time for a closing hereunder (the “Closing”)
at the principal office of the Company.  Holder and the Company hereby
irrevocably authorize and direct you to close the transaction contemplated by
such notice in accordance with the terms of said notice.

 

(b)                                 At the Closing, you are directed (i) to date
the stock assignment form or forms necessary for the transfer of the Shares,
(ii) to fill in on such form or forms the number of Shares being transferred,
and (iii) to deliver same, together with the certificate or certificates
evidencing the Shares to be transferred, to the Company against the simultaneous
delivery to you of the purchase price for the Shares being purchased pursuant to
the Agreement.

 

--------------------------------------------------------------------------------


 

3.                                       Withdrawal.  The Holder shall have the
right to withdraw from this escrow any Shares as to which the Purchase Option
(as defined in the Agreement) has terminated or expired.

 

4.                                       Duties of Escrow Agent.

 

(a)                                  Your duties hereunder may be altered,
amended, modified or revoked only by a writing signed by all of the parties
hereto.

 

(b)                                 You shall be obligated only for the
performance of such duties as are specifically set forth herein and may rely and
shall be protected in relying or refraining from acting on any instrument
reasonably believed by you to be genuine and to have been signed or presented by
the proper party or parties.  You shall not be personally liable for any act you
may do or omit to do hereunder as Escrow Agent or as attorney-in-fact of Holder
while acting in good faith and in the exercise of your own good judgment, and
any act done or omitted by you pursuant to the advice of your own attorneys
shall be conclusive evidence of such good faith.

 

(c)                                  You are hereby expressly authorized to
disregard any and all warnings given by any of the parties hereto or by any
other person or entity, excepting only orders or process of courts of law, and
are hereby expressly authorized to comply with and obey orders, judgments or
decrees of any court.  If you are uncertain of any actions to be taken or
instructions to be followed, you may refuse to act in the absence of an order,
judgment or decrees of a court.  In case you obey or comply with any such order,
judgment or decree of any court, you shall not be liable to any of the parties
hereto or to any other person or entity, by reason of such compliance,
notwithstanding any such order, judgment or decree being subsequently reversed,
modified, annulled, set aside, vacated or found to have been entered without
jurisdiction.

 

(d)                                 You shall not be liable in any respect on
account of the identity, authority or rights of the parties executing or
delivering or purporting to execute or deliver the Agreement or any documents or
papers deposited or called for hereunder.

 

(e)                                  You shall be entitled to employ such legal
counsel and other experts as you may deem necessary properly to advise you in
connection with your obligations hereunder and may rely upon the advice of such
counsel.

 

(f)                                    Your rights and responsibilities as
Escrow Agent hereunder shall terminate if (i) you cease to be [Secretary] of the
Company or (ii) you resign by written notice to each party.  In the event of a
termination under clause (i), your successor as [Secretary] shall become Escrow
Agent hereunder; in the event of a termination under clause (ii), the Company
shall appoint a successor Escrow Agent hereunder.

 

(g)                                 If you reasonably require other or further
instruments in connection with these Joint Escrow Instructions or obligations in
respect hereto, the necessary parties hereto shall join in furnishing such
instruments.

 

(h)                                 It is understood and agreed that if you
believe a dispute has arisen with respect to the delivery and/or ownership or
right of possession of the securities held by you hereunder, you

 

--------------------------------------------------------------------------------


 

are authorized and directed to retain in your possession without liability to
anyone all or any part of said securities until such dispute shall have been
settled either by mutual written agreement of the parties concerned or by a
final order, decree or judgment of a court of competent jurisdiction after the
time for appeal has expired and no appeal has been perfected, but you shall be
under no duty whatsoever to institute or defend any such proceedings.

 

(i)                                     These Joint Escrow Instructions set
forth your sole duties with respect to any and all matters pertinent hereto and
no implied duties or obligations shall be read into these Joint Escrow
Instructions against you.

 

(j)                                     The Company shall indemnify you and hold
you harmless against any and all damages, losses, liabilities, costs, and
expenses, including attorneys’ fees and disbursements, (including without
limitation the fees of counsel retained pursuant to Section 4(e) above, for
anything done or omitted to be done by you as Escrow Agent in connection with
this Agreement or the performance of your duties hereunder, except such as shall
result from your gross negligence or willful misconduct.

 

5.                                       Notice.  Any notice required or
permitted hereunder shall be given in writing and shall be deemed effectively
given upon personal delivery or upon deposit in the United States Post Office,
by registered or certified mail with postage and fees prepaid, addressed to each
of the other parties thereunto entitled at the following addresses, or at such
other addresses as a party may designate by ten days’ advance written notice to
each of the other parties hereto.

 

COMPANY:

 

Notices to the Company shall be sent to the address set forth in the salutation
hereto, Attn: President

 

 

 

HOLDER:

 

Notices to Holder shall be sent to the address set forth below Holder’s
signature below.

 

 

 

ESCROW AGENT:

 

Notices to the Escrow Agent shall be sent to the address set forth in the
salutation hereto.

 

6.                                       Miscellaneous.

 

(a)                                  By signing these Joint Escrow Instructions,
you become a party hereto only for the purpose of said Joint Escrow
Instructions, and you do not become a party to the Agreement.

 

(b)                                 This instrument shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

BIOSPHERE MEDICAL, INC.

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

HOLDER:

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

Print Name

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Date Signed:

 

 

 

 

ESCROW AGENT:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

(STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE)

 

 

FOR VALUE RECEIVED, I hereby sell, assign and transfer unto
                              (                  ) shares of Common Stock, $0.01
par value per share, of BioSphere Medical, Inc. (the “Corporation”) standing in
my name on the books of the Corporation represented by Certificate(s)
Number                      herewith, and do hereby irrevocably constitute and
appoint                                     attorney to transfer the said stock
on the books of the Corporation with full power of substitution in the premises.

 

 

Dated:

 

 

IN PRESENCE OF

 

 

 

 

 

 

 

 

NOTICE: The signature(s) to this assignment must correspond with the name as
written upon the face of the certificate, in every particular, without
alteration, enlargement, or any change whatever and must be guaranteed by a
commercial bank, trust company or member firm of the Boston, New York or Midwest
Stock Exchange.

 

--------------------------------------------------------------------------------